OFFICE ACTION
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the applicant find the changes or additions to be unacceptable, the applicant may file an amendment as provided by 37 CFR 1.312.  To ensure consideration, the applicant MUST file the amendment no later than the payment of the issue fee.
IN THE CLAIMS:	
Canceled Claim 16; 
Replaced Claim 1 with the following claim: 
--      1.	     A ferromagnetic laminated film comprising: 
a plurality of first magnetic layers; 
at least one second magnetic layer; and 
at least one first non-magnetic layer, wherein[:] 
the first magnetic layers are alternately laminated with the second magnetic layer or the first non-magnetic layer, and a material forming the first magnetic layers is different from a material forming the second magnetic layer,
the first magnetic layers, the first non-magnetic layer, and the second magnetic layer are a material combination in which interface magnetic anisotropy is generated between the first magnetic layer and the first non-magnetic layer, and a material combination in which interface magnetic anisotropy is generated between the first magnetic layer and the second magnetic layer,
at least one of the plurality of first magnetic layers is directly joined to the at least one first non-magnetic layer to form a first interface portion; and 
at least one of the plurality of first magnetic layers is directly joined to the at least one second magnetic layer to form a second interface portion.	--

Authorization for this examiner’s amendment was given in a telephone interview with Megan Doughty on June 09, 2022.
 Allowance Subject Matter
Claims 1-15 are allowed.  Following is the Examiner’s statement of reason for allowance:

The closest prior art, U.S. Publication 2019/0304524 to Oguz et al, does not anticipate or suggest such limitations as: “the first magnetic layers, the first non-magnetic layer, and the second magnetic layer are a material combination in which interface magnetic anisotropy is generated between the first magnetic layer and the first non-magnetic layer, and a material combination in which interface magnetic anisotropy is generated between the first magnetic layer and the second magnetic layer, wherein at least one of the plurality of first magnetic layers is directly joined to the at least one first non-magnetic layer to form a first interface portion; and at least one of the plurality of first magnetic layers is directly joined to the at least one second magnetic layer to form a second interface portion” (as applied to Claim 1), of the pending claims in a manner which would warrant a rejection under 35 U.S.C. §102 and/or 35 U.S.C. §103.  There was no other prior art, including IDS filed on June 22, 2021, that suggested a modification with the cited prior art(s) so as satisfy the combination of the pending claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

Contact Information
To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.

Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 23, 2022											    /Calvin Lee/

    PNG
    media_image1.png
    7
    666
    media_image1.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815